MEMORANDUM **
Gabino Gonzales appeals his guilty-plea conviction and 86-month sentence for illegal re-entry into the United States after deportation, in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Gonzales has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Gonzales has not filed a pro se supplemental brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction. Gonzales’ sentence was imposed at a time when the Sentencing Guidelines were mandatory. Because the Guidelines are now purely advisory, see United States v. Booker, — U.S. —, —, 125 S.Ct. 738, 764-67, 160 L.Ed.2d 621 (2005), we remand so the district court can determine if Gonzales should receive a different sentence under the advisory Guidelines system. See United States v. Hermoso-Garcia, No. 04-30196, 2005 WL 157907 at *3 (9th Cir. July 7, 2005).
Counsel’s motion to withdraw as counsel on appeal is denied.
The conviction is AFFIRMED, and the sentence is REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.